PER CURIAM:
Dr. Jack Krauser appeals the district court’s order granting summary judgment in favor of BioHorizons, Inc., BioLok In*891ternational, Inc., and BioHorizons Implant Systems, Inc. (collectively, “BioHorizons”) in his lawsuit seeking a declaration that he was the owner of the subject matter set forth in a variety of BioHorizons’s patents and associated federal registrations regarding dental implant systems. On appeal, Dr. Krauser argues based on an October 1996 agreement that the district court erred in concluding that he had no contractual claim to ownership in the dental implant systems. Upon a thorough review of the briefs and record, and with the benefit of oral argument, we find no error and affirm based on the well-reasoned summary judgment opinion and order of the district court, entered on October 1,2012.
AFFIRMED.